DETAILED ACTION
This Office action is in response to the amendment filed on 05/16/2022. Claims 1-8 and 11-18 are pending. Claims 1, 4, and 14 have been amended. Claims 9-10 and 19-20 have been cancelled. 

The previous objection of the drawing is withdrawn in light of Applicant’s amendment of claim 4.

The previous objection of the claim is withdrawn in light of Applicant’s amendment of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson US2822066.
Claim 1. Hanson discloses a tilt over mast assembly, comprising: a singular base member (10) having a first end (at 11) and a second end (at 18), the base member secured to the ground (12) at the first end; a mid member (39) pivotally coupled (at 13) to the base member (10), the mid member having a first end (at 44) and a second end (at 38), the mid member being secured to the base member below the second end of the singular base member; a top member (P) coupled to the second end of the mid member; a plurality of cheek plates (14, Fig.2) coupled to a portion of the base member (at 15), the mid member extending through an interior of the plurality of cheek plates external to the singular base member (shown in Fig.2); wherein the mid member pivots about an axis defined within the cheek plates (Fig.1); and wherein the mid member is configured to pivot such that the top member is adjacent the ground to facilitate maintenance and adjustment (Fig.1).

Claim 2. Hanson discloses a lifting mechanism configured to facilitate the pivoting of the mid member relative to the base member (19).

Claim 3. Hanson discloses the lifting mechanism is coupled to the base member (10, Fig.3).

Claim 4. Hanson discloses the lifting mechanism is winch (Fig.3).

Claim 5. Hanson discloses the lifting mechanism select9ively applies tension on a cable (32) to induce pivoting of the mid member (Fig.1).

Claim 7. Hanson discloses the mid member pivots relative to the base member about the second end of the base member (Fig.1).

Allowable Subject Matter
Claims 1 are allowed.
Claims 6, 8, and 1 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning xxx insert limitation here xxx, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633